   Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 1 of 10




                        In the United States District Court
                       For the Southern District of Georgia
                                Savannah Division
Rebecca Brooks, Stuart Abel, III, James
Martin, III, and Nicole Martin,

                               Plaintiffs,
        v.
Thomas Mahoney III, in his official ca-
pacity as Chairman of the Chatham County
Board of Elections, Marianne Heimes, in
her official capacity as a Board Member of
the Chatham County Board of Elections,
Malinda Hodge, in her official capacity as
a Board Member of the Chatham County          Case No.:
Board of Elections, Antwan Lang, in his
official capacity as a Board Member of the
Chatham County Board of Elections, Deb-
                                              Declaration of James Bopp, Jr.
bie Rauers, in her official capacity as a
Board Member of the Chatham County
Board of Elections, Samuel E. Tillman, in
his official capacity as the Chairman of the
DeKalb County Board of Registrations and
Elections, Anthony Lewis, in his official
capacity as a Member of the DeKalb
County Board of Registrations and Elec-
tions, Susan Motter, in her official capacity
as a Member of the DeKalb County Board
of Registrations and Elections, Dele
Lowman Smith, in her official capacity as
a Member of the DeKalb County Board of
Registrations and Elections, Becky Vu, in
her official capacity as a Member of the
DeKalb County Board of Registrations and
Elections, Mary Carole Cooney, in her
official capacity as Chairperson of the
Fulton County Registration and Elections
Board, Vernetta Keith Nuriddin, in her
official capacity as Vice Chair of the Fulton
County Registration and Elections Board,
Kathleen Ruth, in her official capacity as a


                                             1
    Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 2 of 10




Member of the Fulton County Registration
and Elections Board, Aaron Johnson, in
his official capacity as a Member of the
Fulton County Registration and Elections
Board, Mark Wingate, in his official ca-
pacity as a Member of the Fulton County
Registration and Elections Board, Carol
Wesley, in her official capacity as Chair of
the Clayton County Board of Elections and
Registration, Dorothy Foster Hall, in her
official capacity as Vice Chair of the Clay-
ton County Board of Elections and Regis-
tration, Patricia Pullar, in her official ca-
pacity as a Member of the Clayton County
Board of Elections and Registration,
Darlene Johnson, in her official capacity as
a Member of the Clayton County Board of
Elections and Registration, Diane Givens,
in her official capacity as the Secretary of
the Clayton County Board of Elections and
Registration, John Mangano, in his official
capacity as Chairman of the Gwinnett
County Board of Registrations and Elec-
tions, Ben Satterfield, in his official capac-
ity as Vice Chairman of the Gwinnett
County Board of Registrations and Elec-
tions, Stephen W. Day, in his official ca-
pacity as a Member of the Gwinnett County
Board of Registrations and Elections,
Wandy Taylor, in her official capacity as a
Member of the Gwinnett County Board of
Registrations and Elections, Alice
O’Lenick, in her official capacity as a
Member of the Gwinnett County Board of
Registrations and Elections, Phil Daniell, in
his official capacity as Chairman of the
Cobb County Board of Elections and Regis-
trations, Fred Aiken, in his official capacity
as Vice Chairman of the Cobb County
Board of Elections and Registrations, Pat
Gartland, in his official capacity as a
Member of the Cobb County Board of Elec-


                                                 2
    Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 3 of 10




tions and Registrations, Jessica M Brooks,
in her official capacity as Secretary of the
Cobb County Board of Elections and Regis-
trations, Darryl O. Wilson, in his official
capacity as Assistant Secretary of the Cobb
County Board of Elections and Registra-
tions, Tim McFalls, in his official capacity
as Chairperson of the Augusta/Richmond
County Board of Elections, Sherry T.
Barnes, in her official capacity as Vice
Chair of the Augusta/Richmond County
Board of Elections, Marcia Brown, in her
official capacity as Secretary of the
Augusta/Richmond County Board of Elec-
tions, Terence Dicks, in his official capac-
ity as a Board Member of the
Augusta/Richmond County Board of Elec-
tions, Bob Finnegan, in his official capac-
ity as a Board Member of the
Augusta/Richmond County Board of Elec-
tions, Donna Morris-McBride, in her offi-
cial capacity as Chair of the Henry County
Board of Elections and Registrations, Andy
Callaway, in his official capacity as Co-
Chair of the Henry County Board of Elec-
tions and Registrations, Arch Brown, in his
official capacity as a Board Member of the
Henry County Board of Elections and Reg-
istrations, Mildred Schmelz, in her official
capacity as a Board Member of the Henry
County Board of Elections and Registra-
tions, Thomas Mahoney III, in his official
capacity as Chairman of the Chatham
County Board of Elections, Marianne
Heimes, in her official capacity as a Board
Member of the Chatham County Board of
Elections, Malinda Hodge, in her official
capacity as a Board Member of the Chat-
ham County Board of Elections, Antwan
Lang, in his official capacity as a Board
Member of the Chatham County Board of
Elections, Debbie Rauers, in her official


                                               3
      Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 4 of 10




 capacity as a Board Member of the Chat-
 ham County Board of Elections, Brad
 Raffensperger, in his official capacity as
 Secretary of State of the State of Georgia,
 Brian Kemp, in his official capacity as
 Governor of the State of Georgia.

                                       Defendants

                                 Declaration of James Bopp, Jr.

I, James Bopp, Jr., make the following declaration pursuant to 28 U.S.C. § 1746:

        1.         I am the owner of The Bopp Law Firm, PC (“BLF”). I and my firm serve as lead

counsel for the Plaintiffs in the above-captioned action. I am over the age of eighteen, and I have

personal knowledge of the following facts. If called as a witness, I could and would competently

testify thereto.

        2.         A true and accurate copy of the Law Officer Article, referenced in ¶ 35 of Plain-

tiffs’ Verified Complaint for Declaratory and Injunctive Relief, is attached hereto as Exhibit 1.

        3.         A true and accurate copy of the Judicial Watch Study, referenced in ¶ 41 of Plain-

tiffs’ Verified Complaint for Declaratory and Injunctive Relief, is attached hereto as Exhibit 2.

        4.         A true and accurate copy of the Just Facts Article, referenced in ¶ 42 of Plaintiffs’

Verified Complaint for Declaratory and Injunctive Relief, is attached hereto as Exhibit 3.

        5.         A true and accurate copy of the Wall Street Journal Article, referenced in ¶ 43 of

Plaintiffs’ Verified Complaint for Declaratory and Injunctive Relief, is attached hereto as Exhibit

4.

        6.         A true and accurate copy of the National Pulse Article, referenced in ¶ 44 of Plain-

tiffs’ Verified Complaint for Declaratory and Injunctive Relief, is attached hereto as Exhibit 5.


                                                     4
     Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 5 of 10




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.




Executed November 11, 2020                                  ________________________
                                                            James Bopp, Jr.




                                                5
    Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 6 of 10



Date: November 11, 2020                 Respectfully Submitted,

                                        /s/ Ray Smith, III
                                        Attorney Bar Number, GA 662555
                                        SMITH & LISS, LLC
                                        Five Concourse Parkway
                                        Suite 2600
                                        Atlanta, Georgia 30328
                                        Telephone: 404-760-6000
                                        E-Mail: rsmith@smithliss.com

                                        Local Counsel for Plaintiffs

                                        James Bopp, Jr.
                                        Attorney Bar Number, IN 2838-84*
                                        Lead Counsel for Plaintiffs
                                        Melena S. Siebert
                                        Attorney Bar Number, IN 35061-15*
                                        True the Vote, Inc.
                                        Validate the Vote Project
                                        THE BOPP LAW FIRM, PC
                                        1 South Sixth St.
                                        Terre Haute, IN 47807-3510
                                        Telephone: 812/232-2434
                                        E-Mail: jboppjr@aol.com

                                        * Pro Hac Vice forthcoming




                                    6
     Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 7 of 10




                                    Certificate of Service

       I hereby certify that on November 11, 2020, I caused the foregoing and all exhibits and

attachments thereto in the above-captioned matter to be filed with the United States District

Court for the Southern District of Georgia, Savannah Division, via the Court’s CM/ECF system.

I also hereby certify that I caused the foregoing and all exhibits and attachments thereto in the

above-captioned matter to be served, via FedEx and email, with the appropriate Waiver of the

Service of Summons forms, upon:


Chatham County, GA Board of Elections

Chatham County Board of Elections
1117 Eisenhower Dr., Ste. F
Savannah, GA 31406

Thomas Mahoney III, Chairman, tmahoney@tmahoneylaw.com;
Marianne Heimes, Board Member, mjheimes@aol.com;
Malinda Hodge, Board Member, hodgemelinda@aol.com;
Debbie Rauers, Board Member, drauers@aol.com;
Antwan Lang, Board Member
County Attorney: R. Jonathan Hart, Rjhart@chathamcounty.org
(Board of Elections did not have Mr. Antwan Lang’s email on file; County Attorney R. Jonathan
Hart was served via email)


DeKalb County Board of Registrations and Elections

DeKalb County Government Offices
1300 Commerce Dr.
Decatur, GA 30030

Anthony Lewis, Board Member, antlewis@dekalbcountyga.gov;
Susan Motter, Board Member, smotter@dekalbcountyga.gov;
Dele Lowman Smith, Board Member, dlsmith@dekalbcountyga.gov;
Samuel E. Tillman, Board Chair, setillman@dekalbcountyga.gov;
Becky Vu, Board Member, baokyvu@dekalbcountyga.gov;
County Attorney: Viviane H. Ernstes, vernstes@dekalbcountyga.gov


                                                 7
     Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 8 of 10




                            Certificate of Service (cont’d)
Fulton County Registration and Elections Board

Fulton County Government Address:
141 Pryor St. SW
Atlanta, GA 30303

Mary Carole Cooney, Chairperson, mccooney@mindspring.com;
Vernetta Keith Nuriddin, Vice Chair, vernettanuriddin@live.com
Kathleen Ruth, Member, drkayruth@icloud.com;
Aaron Johnson, Member, aaronvjohnson@yahoo.com;
Mark Wingate, Member wingate01md@gmail.com;
County Attorney: Patrise M. Perkins-Hooker patrise.perkins-hooker@fultoncountyga.gov


Clayton County, GA Board of Elections and Registration

Elections and Registration
Jonesboro Historical Courthouse - Main Floor
121 S. McDonough St.
Jonesboro, GA 30236


Carol Wesley, Chair ccwesley7@gmail.com;
Dorothy Foster Hall, Vice Chair, hallfosterd@hotmail.com;
Patricia Pullar, Member, pat.pullar@gmail.com;
Darlene Johnson, Member, ddgirl533@gmail.com;
Diane Givens, Secretary, dianegivens3@gmail.com;
County Attorney: Charles Reed, charles.reed@claytoncountyga.gov


Gwinnett County, GA Board of Registrations and Elections
Gwinnett Justice & Administration Center
75 Langley Dr.
Lawrenceville, GA 30046

John Mangano, Chairman, john.mangano@gwinnettcounty.com;
Ben Satterfield, Vice Chairman, ben.satterfield@gwinnettcounty.com;
Wandy Taylor, Member, wandy.taylor@gwinnettcounty.com;
Stephen W. Day, Member, stephen.day@gwinnettcounty.com;
Alice O’Lenick, Member, alice.olenick@gwinnettcounty.com;
County Attorney: Mike Ludwiczak, mike.ludwiczak@gwinnettcounty.com


                                               8
     Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 9 of 10




                             Certificate of Service (cont’d)

Cobb County, GA Board of Elections and Registration
736 Whitlock Ave. NW, Ste. 400
Marietta, GA 30064

Phil Daniell, Chairman, Phil.Daniell@cobbcounty.org;
Fred Aiken, Vice Chairman, Fred.Aiken@cobbcounty.org;
Pat Gartland, Member, Pat.gartland@cobbcounty.org;
Jessica M Brooks, Secretary, Jessica.Brooks@cobbcounty.org;
Darryl O. Wilson, Assistant Secretary, Darryl.WilsonJR@cobbcounty.org;
County Attorney: H. William Rowling, Jr., H.William.Rowling@cobbcounty.org

Richmond County, GA Board of Elections

Richmond County Board of Elections
535 Telfair St., Ste. 500
Augusta, GA 30901

Tim McFalls, Chairperson
Sherry T. Barnes, Vice Chair
Marcia Brown, Secretary
Terence Dicks, Board Member
Bob Finnegan, Board Member

Individual Board Member email addresses not published; all filings sent to the Richmond County
Attorney, Wayne Brown at: wbrown@augustaga.gov

Henry County, GA Board of Elections and Registration
Henry County Administration Building
140 Henry Pkwy.
McDonough, GA 30253

Donna Morris-McBride, Chair, dmcbride@co.henry.ga.us;
Andy Callaway, Co-Chair, ccallaway@co.henry.ga.us;
Arch Brown, Board Member, archbrown@co.henry.ga.us;
Mildred Schmelz, Board Member, mschmelz@co.henry.ga.us;
County Attorney: Patrick Jaugstetter (Jarrard & Davis, L.L.P.), patrickj@jarrard-davis.com




                                               9
     Case 4:20-cv-00281-RSB-CLR Document 1-7 Filed 11/11/20 Page 10 of 10




                              Certificate of Service (cont’d)
Secretary of State Brad Raffensperger – brad@sos.ga.gov and soscontact@sos.ga.gov
214 State Capitol
Atlanta, Georgia 30334

Governor Brian Kemp – brian.kemp@georgia.gov
206 Washington St., Ste. 203
State Capitol
Atlanta, GA 30334


Attorney General Chris Carr – ccarr@georgia.org and ccarr@law.ga.gov
40 Capitol Square, SW
Atlanta, GA 30334




                                                     /s/ Ray Smith, III
                                                     Ray Smith, III
                                                     Local Counsel for Plaintiffs




                                                10
